Case 5:20-cv-01116 Document 1-1 Filed 09/18/20 Page 1 of 2




    Exhibit A
                                             Case 5:20-cv-01116 Document 1-1 Filed 09/18/20 Page 2 of 2
JS44          (Rev.o6lr7)                                                                          CIVL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
providedbylocalrulesofcorrrt. Thislorm,approvedbytheJudicial ConferenceofthéUnitedStatesinSeptemberl9T4,isrequiredlortheiuieoftheClerkofCourtforthê
purpose of initiating the civil docket sheet. (SEE INSTRUCTI)NS oN NE.yf ZAGE OF THIS F)RM.)

                                                                                                                                        DEFENDANTS
    DDR DB Stone Oak, L.P., and DDR Winter Garden, LLC
                                                                                                                                        White House Black Market, Inc. and Chico's FAS, Inc

        (b)      County ofResidence ofFirst Listed Plaintilf
                                                                                                                                        County ofResidence olFirst Listed Defendant
                                           (tìXC E P7' I N U. S. P LA I NI'I FF CASI|S)                                                                               (IN U.S. PUIINT'IFF CASES ONI,Y)
                                                                                                                                        NOTE: IN LAND      CONDEMNATION CASES, USE THE LOCATION OF
     (C)      Attomeys (Firm    Nqme, Aùlress, ondTelephone Number)                                                                                THE TRACT OF LAND INVOLVED.
    J.K. Leonard and Evan F. Palîerson                                                                                                  Attorneys (lf Knovn)
                                                                                                                                        Jøson M. Katz dnd Joshua D. Kipp
    Naman Hou,ell Smith & Lee, PLLC
                                                                                                                                        Canington, Coleman, Sloman & Blumenthal, L.L.P.
    10001 Reunion Place, Suile 600, San Antonio, TX 78216                                                                               901 Main Street, Suiîe 5500
    2   I 0-73     t-6358                                                                                                               Dallas, TX 75202

II.       BASIS OF JURISDICTION ¡rta""on "x" inone Boxonty)                                                            III.      CITIZENSHIP OF PRINCIPAL PARTIES                                   (Ptace an        "x"   in one Boxfor   ptaintif
                                                                                                                                              Only)
                                                                                                                                   (For Diversity Cases                and One Boxfor Defendant)
n I           U.S. Govemment                       Cl   3     Federal Question                                                                   PTF DEF                              PTF DEF
                 Plaintiff                                      (U.5. Governmenl Nol q Parlr)                               CilizenofThisState û I û I IncorporatedorPrincipalPlace tr4 tr4
                                                                                                                                                                                    ofBusiness In This State

D2            U.S. Govemment                       X4         Diversity
                                                                (Indicate Citizenship ofParties ín Item III)
                                                                                                                            CitizenofAnotherState A 2                   Õ 2       IncorporatedørdPrincipalPlace                 Xs ús
                 Defendant                                                                                                                                                           ofBusiness In Another State

                                                                                                                            Citizen or Subject    ofa          I 3      O 3       Foreign Nation                                o6         D6

IV. NATURE                   OF SUIT                         qn "X" in One Box                                                                                           Click here for:
                                                                                              IS                                                                            NÂNI'RI IPTI-V                      I

fl      110   Insurmce                           PERSONAL INJURY                               PERSONAL INJURY              D    625 Drug Related Seizure         D   422 Appeal 28 USC 158              D    375 False Claims Act
D       120   Maine                            O 310 Airplme                              û    365 Personal Injury -                 ofProperty 2t USC 881        D   423 Withd¡awal                     O    376 Qui Tam (3 I USC
D       130   Miller Act                       D 315 Airplme Product                               Product Liability        I    690 Other                                28 tJSC I 57                            3729(a))
I       140   Negotiable Instrument                  Liability                            ll   367 Health Cre/                                                                                           fl   400 State Reapportionment
I       150 Recovery ofoverpaymeût             I    320 Assault, Libel        &                    PhaÍnaceutical                                                                                        I    410 Anti[xst
           & Enforcement of Judgment                    Slmder                                     Personal Injury                                                D   820 Copyrights                     O    430 Bmks md Banking
D l5l MedicileAct                              D    330 Federal Employers'                         Product Liability                                              I   830 Patent                         t    450 Comerce
D 152 Recovery ofDefaulted                                   Liability                    D    368 Asbestos Personal                                              D   835 Patent - Abbreviated           D    460 Deporlation
              Student Loms                     D    340 Maine                                      In-jury Product                                                        New Drug Application           D    470 Racketeer Influenced md
              (Excludes Veterms)               D    345 Mæine Product                              Liability                                                      ñ   840 T¡ademark                                 Compt Orgmizations
Û       153 Recovery ofOverpayment                           Liability                         PERSONAL PROPERTY                                                      sflf-r^t, snf-rIRrTv               I    480 Consumer Credit
              ofVeteran's Benefits             3    350 Motor Vehicle                     I    370 Other F¡aud              I    710 Fair Labor   Stildùds        D   861   HrA (1395fÐ                  Í    490 Cable/Sat TV
I       160   Stockholders' Suits              D    355 Motor Vehicle                     t    371 Truth in Lending                  Act                          D   862   Black Lung (923)             D    850 SecuritieVCommodities/
D       l90OtherContract                                Product Liability                 D    380 Other Personal           il   720 Labor/Management             O   863   DIwC/DIww (a05(g))                      Exchilge
D       195 Conlract Product   Liability       D    360 Other Personal                             Property Dmage                    Relations                    O   864   SSID Titlc XVI               D    890   Other Statutory Actions
fl      196 Franchise                                        Injury                       D    385 hoperty Dmage            O    740 Railway LaborAct             O   865   RSI (40s(g))                 D    891   Agricultural Acts
                                               D    362 Pomnal lnjury -                            Product Liability        D    751 Fmily md Medical                                                    D    893   Environmental Matteß
                                                        Medical Malpractice                                                          Leave Act                                                           D    895   Freedom of Infomation
                                                        (Ml,        Rt(,]H   ts                                             D    790 Other Labo¡ Litigation           N'Ì',DÌ'N Ä I. TÁX SIIÍ TS                    Act
|l      210   Land Condemation                 D    440      Other Civil Rights                Hâbeås Corpus:               O    791 Employee Retirement          3   870 Taxes (U.S. Plaintiff          û    896 Arbitration
D       220   Foreclosure                      D    441      Voting                       D    4ó3 Alien Detainee                    Income Security Act                    or Defendilt)                D    899 Administratiye Procedure
E       230   Rent Lease & EjecÍnent           ll   442      Employment                   Ü    510 Motions to Vacate                                              D   871   IRS  Third Party                      Act/Review or Appeal of
D       240   Torts to Lmd                     û    443      Housing/                              Sentence                                                                 26UsC7609                             Agency Decision
O       245   Tort Product Liability                         Accolmodations               D    530 General                                                                                               D    950 Constitutionality of
D       290   All Other Real Property          O 445 Amer. dDisabiliti€s             -    I    535 Death Penalty                      ¡MMII]RATIíIN                                                                 State statutes
                                                        Employment                          Other:                          D    462 Naturalization Application
                                               D    446 Amer. dDisabilities -             3 540 Mmdmus & Other              O    465 Other   Imigration
                                                        Other                             O 550 Civil Rights                         Actions
                                               D    448 Education                         D    555 Prison Condition
                                                                                          D    560 Civil Detainee -
                                                                                                   Conditions of
                                                                                                   Confinemenl

V. ORIGIN (Place on "x" in One Box only)
D I Original f,2 Removed from                                                Í 3         Remanded from                 D4        or fl
                                                                                                                            Reinstated                5 Transfened from           D6      Multidistrict               D8     Multidistrict
              Proceedrng                State Court                                      Appellate Court                    ReoPened                      Another District                Litigation -                       Litigation -
                                                                                                                                                                                          Transfer                           Direct File
                                                               the U.S. Civil Statute under which you are ftling (Do not citejurisdíctional statuts unless dìvøsity)

VI.       CAUSE OF ACTION                                       description of cause:


VII.          REQUESTED IN                              il     Cgr,Cr m THrS             rS   A CLASS ACTION                     DEMAND $                                     CHECK YES only if demanded in complaint:
              COMPLAINT:                                       LTNDER RULE 23,                F.R.Cv.P.                            100,000.00                                 JURY    DEMAND: O Yes XNo
vrrr.          RELATED CASE(S)
                                                             (See   inslruct¡ons):
               IF ANY                                                                    JUDGE                                                                        DOCKET NUMBER
DATE                                                                                           SIGNATURE OF ATTORNEY OF RECORD
09t18t2020                                                                                     /s/ Joshua D. Kipp
FOR OFFICE USE ONLY

     RECEIPT #                          AMOUNT                                                     APPLYING IFP                                       ruDGE                               MAG. JUDGE
